DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Reasons for Allowances

The following is an examiner’s statement of reasons for allowance: 

Applicant’s argues on page 10 of the Remarks, filed on 7/15/2022, independent claims 1, 10 and 19 have been amended to recite the identified allowable subject matter of claims 2, 11 and 20.  The prior art of record fails to teach the underlined portion of the independent claims as recited below.

Regarding claim 1 “A system for intelligent data transfer, the system comprising: a memory device with computer-readable program code stored thereon; a communication device connected to a network; 
a quantum optimization engine; and 
a processing device, wherein the processing device is configured to execute the computer-readable program code to: 
collect sensor data from a plurality of user devices, the plurality of user devices being connected to a device gateway in an edge layer of the network; 
combine the collected sensor data with contextual data stored in a contextual information database, wherein the contextual data comprises device usage data and user data; generate a data transfer rule set for governing data transfer from the plurality of user devices over the network based on the combined data;
calculate, using the quantum optimization engine, a data configuration flow for the plurality of user devices based on the data transfer rule set; and 
execute the data configuration flow to control a flow of the sensor data transferred from the device gateway to an application server in a platform layer; 
wherein the sensor data collected from the plurality of user devices and the contextual data is processed in parallel simultaneously by the quantum optimization engine.”

Regarding claim 10 “A computer-implemented method for intelligent data transfer, the computer-implemented method comprising: 
collecting sensor data from a plurality of user devices, the plurality of user devices being connected to a device gateway in an edge layer of a network;
combining the collected sensor data with contextual data stored in a contextual information database, wherein the contextual data comprises device usage data and user data; 
generating a data transfer rule set for governing data transfer from the plurality of user devices over the network based on the combined data;
 calculating, using a quantum optimization engine, a data configuration flow for the plurality of user devices based on the data transfer rule set; and 
executing the data configuration flow to control a flow of the sensor data transferred from the device gateway to an application server in a platform  layer; 
wherein the sensor data collected from the plurality of user devices and the contextual data is processed in parallel simultaneously by the quantum optimization engine.”

Regarding claim 19 “A computer program product for intelligent data transfer, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: 
collect sensor data from a plurality of user devices, the plurality of user devices being connected to a device gateway in an edge layer of a network; combine the collected sensor data with contextual data stored in a contextual information database, wherein the contextual data comprises device usage data and user data; Appl. No.: 16/923,301 Amdt. Dated: July 15, 2022 Reply to Office Action of May 5, 2022 Page 10 of 13 
generate a data transfer rule set for governing data transfer from the plurality of user devices over the network based on the combined data;
calculate, using a quantum optimization engine, a data configuration flow for the plurality of user devices based on the data transfer rule set; and 
execute the data configuration flow to control a flow of the sensor data transferred from the device gateway to an application server in a platform layer; 
wherein the sensor data collected from the plurality of user devices and the contextual data is processed in parallel simultaneously by the quantum optimization engine.”

Dukatz et al. (US 2018/0308000) teach methods and apparatus for training a machine learning model to route received computational tasks in a system including at least one quantum computing resource to solve multiple computational tasks.  An optimization engine receives input data and to generate, as output, an optimal solution to an optimization task based on the received input data. The system outsources the tasks to quantum computer devices (see paragraphs [0037]-[0038]).   The system for performing computational tasks include a data quality module configuring to receive input data feed from an IoT sensor and to analyze the input data to determine a quality of the input data (see paragraph [0075]). Dukatz discloses a system implementing quantum computer devices to solve computational tasks, however, Dukatz fails to disclose what is claimed, thus, the above recited claims are having allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gambetta et al. (US 2021/0334079) teach efficient quantum adaptive execution method for quantum circuits
Shani et al. (US 2021/0279625) teach concurrent results processing in a quantum control system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459